            Case 1:16-cv-01214-JLT Document 85 Filed 06/05/20 Page 1 of 2


1
2
3
4
5
6
7
8                                        UNITED STATES DISTRICT COURT

9                                      EASTERN DISTRICT OF CALIFORNIA

10
11   AMY AND BUDDY WRIGHT,                                    )   Case No.: 1:16-cv-01214 JLT
                                                              )
12                     Plaintiff,                             )   ORDER GRANTING DEFENDANT’S MOTION
                                                              )   FOR RECONSIDERATION
13            v.                                              )
     TEHACHAPI UNIFIED SCHOOL                                 )   (Doc. 83)
14
     DISTRICT,                                                )
15                                                            )
                       Defendants.                            )
16                                                            )

17            The defendant seeks reconsideration of the Court’s order granting attorneys fees to the plaintiff

18   related to the ongoing attempts to obtain payment of the judgment.1. (Doc. 82)

19            Reconsideration is an “extraordinary remedy, to be used sparingly in the interests of finality

20   and conservation of judicial resources.” Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003). A

21   reconsideration motion “should not be granted absent highly unusual circumstances.” McDowell v.

22   Calderon, 197 F.3d 1253, 1255 (9th Cir. 1999), cert. denied, 490 U.S. 1059 (1989). A reconsideration

23   motion “is not a vehicle for relitigating old issues, presenting the case under new theories, securing a

24   rehearing on the merits, or otherwise taking a ‘second bite at the apple.’” See Sequa Corp. v. GBJ

25   Corp., 156 F.3d 136, 144 (2d Cir. 1998). “A party seeking reconsideration must show more than a

26   disagreement with the Court’s decision, and recapitulation of the cases and arguments considered by

27
     1
28    Because the motion adequately sets forth the basis for the motion and it is unopposed, the Court will not benefit by
     further argument, and the hearing on the motion is VACATED.

                                                                  1
           Case 1:16-cv-01214-JLT Document 85 Filed 06/05/20 Page 2 of 2


1    the court before rendering its original decision fails to carry the moving party’s burden.” United

2    States v. Westlands Water Dist., 134 F.Supp.2d 1111, 1131 (E.D. Cal. 2001) (internal citations

3    omitted). “To succeed, a party must set forth facts or law of a strongly convincing nature to induce the

4    court to reverse its prior decision.” Id.

5           Reconsideration is appropriate if the court: (1) is presented with newly discovered evidence; (2)

6    has committed clear error or the initial decision was manifestly unjust; or (3) is presented with an

7    intervening change in controlling law. School District 1J, Multnomah County v. AC and S, Inc., 5 F.3d

8    1255, 1263 (9th Cir. 1993), cert. denied, 512 U.S. 1236 (1994). In addition, there may be other highly

9    unusual circumstances warranting reconsideration. Id. Under this Court’s Local Rule 230(j), a party

10   seeking reconsideration must demonstrate “what new or different facts or circumstances are claimed to

11   exist which did not exist or were not shown upon such prior motion, or what other grounds exist for the

12   motion” and “why the facts or circumstances were not shown at the time of the prior motion.”

13          The defense is correct that the Court improperly permitted $1,150 in fees for bringing the

14   motion for fees. Wright v. District of Columbia, 883 F.Supp.2d 132, 134 (D.D.C 2012). Thus, the

15   motion for reconsideration is GRANTED and the fee award (Doc. 82) is reduced by $1,150 to

16   $15,700.

17
18   IT IS SO ORDERED.

19      Dated:     June 5, 2020                                /s/ Jennifer L. Thurston
20                                                      UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27
28

                                                         2
